Citation Nr: 1410370	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension with hypokalemia.

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a spine disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for head injury residuals, to include headaches.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for a dental disability, for treatment purposes.

8.  Entitlement to service connection for a dental disability, for compensation.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1977 to June 1977 and active military duty from November 1990 to April 1991 in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions.  In November 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied an increased rating claim for the residuals of a left wrist injury and denied service connection for a right hip disability, degenerative disc disease.  The RO also found there was new and material evidence to reopen a claim for service connection for hypertension, but then denied the claim.

For the hypertension claim, the RO denied service connection for hypertension in April 2003.  However, at the time, some service treatment records were not associated with the file (the Veteran had sent in some copies, but the service department sent a January 2003 letter stating records could not be located). Currently, additional copies the service treatment records are in the file.  As a result, the Board is adjudicating the hypertension claim anew as an original claim for service connection.  38 C.F.R. § 3.156 (2013). 

The second rating decision is from August 2008.  The RO denied claims for service connection for: a bilateral foot disability; bilateral knee disability; dental disability; residuals of a head injury; headaches; and a right shoulder disability.

In April 2011, the Board denied a higher disability rating for the Veteran's left wrist disability, and remanded the remaining issues for development.  In a June 2012 rating decision, the RO granted entitlement to service connection for right shoulder rotator cuff repair.  As this is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension with hypokalemia, entitlement to service connection for a bilateral knee disability, entitlement to service connection for head injury residuals, to include headaches, entitlement to service connection for a bilateral foot disability, entitlement to service connection for a spine disorder, and entitlement to service connection for a dental disability, for treatment purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Competent evidence does not relate the Veteran's current right hip disorder to active duty.

2.  The Veteran does not have a dental disability for which service connection can be granted.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder are not met. 
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a dental disability are not met. 
38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.159, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in April 2007, June 2007, and March 2008,  the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  The March 2008 letter notified the Veteran of what was needed for a claim for compensation for a dental disability.  In addition, the letters met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case was remanded in April 2011, in order to confirm the dates of the Veteran's active duty and ACDUTRA, and to provide the Veteran with a VA examination to determine if he had a right hip disability that was related to service.  The Veteran's dates of service have been confirmed.  He was provided with a VA examination in September 2011.  As the examiner did not provide an adequate examination and opinion, the Veteran was provided with another examination in April 2012.  The Board finds that the VA examination in April 2012 is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran has not been provided with a VA examination in connection with his claim for service connection for dental disability for compensation purposes.  The dental treatment records (which appear full and complete) contain no notations of any surgeries or problems other than dental caries during service.  Subsequent VCAA requests to the Veteran asking for this evidence were never answered.  Consequently, no examination is necessary.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

With specific regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2013).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right hip

The Veteran has asserted that he has a right hip disability, to include arthritis, that is due to service.  

A March 1977 service treatment record shows the Veteran complained of right hip pain. Evaluation was normal.  The impression was strain.  April 1980, April 1984, and December 1987 Reports of Medical Examination and History were normal.  In a March 1991 report of medical examination, the Veteran had problems with his lower extremities, but only involving the great toes and knees.  He reported on his medical history that he had swollen or painful joints; he detailed many other problems but not hip problems.  In August 1995, his over 40 report of medical examination shows that a clinical evaluation of the lower extremities was normal.  It was recommended that he lose weight.  He reported no cramps in his legs and no bone, joint or other deformities on his medical history form.  In July 1998, a clinical evaluation of the lower extremities was normal.  On his medical history form, he did not have leg cramps or painful joints or arthritis.

In January and February 2001, Dr. Marshall, the Veteran's treating physician, diagnosed right groin muscle strain. 

In March 2007, the Veteran stated he had arthritis in his hip.  The Veteran entered a VA domiciliary program in September 2007 for his lumbar and right lower extremity radiculopathy.  

A September 2009 letter from the Veteran's private physician reflects his finding that the Veteran had sequalae from service that began in 1993.

At a September 2011 VA examination, the Veteran reported that he had right side pain that radiated from his mid spine area.  He indicated that he did not have hip pain.  A September 2011 X-ray of the right hip revealed no definite acute fracture or dislocation, but possible mild arthritic changes with slight narrowing of the joint space.  The impression was possible mild arthritic changes.  Since the examiner did not find that the Veteran's reports indicated a right hip claim, an examination of the right hip was not conducted, and no nexus opinion was provided.

The Veteran was provided with another examination in April 2012, specifically to comment on the Veteran's reports of arthritis in his hip.  The examiner diagnosed mild degenerative joint disease of the right hip.  The Veteran reported that, when he was in basic training in March of 1977, he fell about 25 feet.  He was told he was bruised but that there were no broken bones, and was put on bedrest for two weeks.   The Veteran stated that, in 2007 he developed right hip and back pain associated with radiculopathy down the right leg.  At the examination, the Veteran complained of right hip pain with prolonged sitting, walking or bending.  On physical examination, the Veteran had tenderness to palpation in the lower right side of his back; the examiner noted that the Veteran referred to this as hip pain.  He stated that the same pain was associated with radiation down the posterior aspect of his right leg.  The examiner found that the pain he described was related to the lumbar spine and not the hip. The examiner noted that the Veteran did not describe any groin pain, and that this was where true hip pain would be demonstrated.  All of the pain was in the right lower side of his back.  On review of the claims file, the examiner found that the Veteran did have an injury to his right hip in March 1977 diagnosed as strain.  However, he had multiple examinations over the years following this injury with no complaints of hip pain.  Therefore, the examiner opined that it was less likely as not that the Veteran's injury in 1977, with no evidence of further hip complaints, was related to his present complaints.

In a letter dated in January 2013, the Veteran's private physician noted that he had been treating the Veteran for over 20 years with the diagnosis of right hip degeneration.  The private physician opined that the Veteran's military service had been contributory to his condition.

Analysis

Initially, the Board notes that X-ray evidence revealed that the Veteran has mild degenerative joint disease in his right hip.  As such, one of the fundamental elements of a claim for service connection-a current disability-has been met.  Brammer, McLain.  Therefore, the issue in this case is whether the evidence reflects that the Veteran's right hip disorder is related to his period of active duty service.  

Based on the evidence of record, the Board finds that the evidence of record does not support a grant of entitlement to service connection for a right hip disability.  

There are conflicting medical opinions of record.  It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Veteran's private physician has submitted a letter dated in September 2009 stating that the Veteran has sequalae from his military service.  However, the private physician does not identify any particular disorder or illness that is related, and that Veteran has several medical conditions.  This opinion does not provide adequate specificity so as to provide competent medical evidence linking the Veteran's right hip disorder to his active military service.  The private physician also submitted a letter January 2013 in which he stated that he had been treating the  Veteran for degeneration of his right hip for over 20 years.  However, the medical evidence of record does not support this statement.  This private physician's own medical records, which are part of the record and date back to 1993, do not reflect any diagnosis of or treatment for degenerative changes of the right hip, even though these records reflect treatment for a variety of conditions, including back pain and groin strain.  A medical opinion or examination is adequate only where it is based upon accurate consideration of the appellant's prior medical history.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In addition, the private physician did not provide any rationale for this opinion.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

On the other hand, the VA examiner who provided the April 2012 reviewed the record and based his opinion on an accurate reflection of the Veteran's history.  The VA examiner provided a thorough rationale for his opinion, assessing the record and noting that the Veteran's reports of pain did not clinically support a finding of true hip pain ongoing since service.  As such this opinion-that the Veteran's mild degenerative joint disease of his right hip did not originate in service and was not related to service-provides greater probative value as to the issue in this case.

The Board notes that arthritis is a disorder for which entitlement to service connection on a presumptive basis is available, for the Veteran's period of active duty from November 1990 to April 1991.  38 C.F.R. § 3.307, 3.309, Walker.  

However, in this case, the evidence does not reflect that the Veteran was diagnosed with right hip arthritis within one year of his discharge from active duty.  The earliest clinical evidence of arthritis of his right hip is the X-ray from September 2011.  In addition, the evidence does not support a finding that the Veteran has had symptoms of actual right hip pain since his time on active duty, as to warrant service connection for right hip arthritis on the basis of continuity of symptomatology.  Medical evidence has related his reported pain to his lumbar spine disorder with involvement of the right lower extremity.  As such, service connection for his right hip mild degenerative joint disease is not warranted on a presumptive basis.

The Board has considered whether any benefit of the doubt should be resolved in the Veteran's favor; however, as the preponderance of evidence is against the claim, this doctrine is not for application in this case.  38 U.S.C.A. § 5107.

Dental Disability - Compensation

Under VA regulations, compensation is available for certain types of dental and oral conditions set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916  (2013).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Id.  Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes. The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

The significance for Veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (2013).

The evidence of record is unremarkable for any compensable dental condition ('Class I' eligibility).  See 38 C.F.R. § 17.161(a).  There is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150 (2013).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is no evidence of any dental surgery that was performed or any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss, nor does the Veteran claim as such.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).

Upon review of the evidence of record, the Board concludes that the Veteran does not have a dental disability for which service connection can be granted.


ORDER

Service connection for a right hip disability is denied. 

Service connection for a dental disability, for treatment purposes, is denied.


REMAND

Knees

For the Veteran's claim for service connection for a bilateral knee disability, March 1991 service treatment records show that the Veteran complained of knee pain.  His March 1991 Report of Medical Examination reflects his complaints of knee pain, but that he had full range of motion of his knees.  A contemporaneous Report of Medical History shows his complaints of painful, swollen joints, and that his knees were sore.  His over 40 examinations in August 1995 and July 1998 reflect normal examinations of his lower extremities, and the corresponding Report of Medical History show that he did not report problems with his knees.
 
In April 2011, the Board remanded this issue in order to provide a VA examination to determine whether the Veteran had a bilateral knee disability related to service.

At his September 2011 examination, the Veteran reported that his knees started hurting during active duty and that he continued to have symptoms.  The examiner diagnosed degenerative joint disease of the knees, and opined that it was less likely than not that his knee disorder was incurred in or caused by an event in service.  He provided the rationale that the Veteran worked as a mechanic for 20 years after service.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the Board finds that an addendum opinion is necessary to provide further clarification for the rationale supporting this opinion.  While the examiner noted that the Veteran was a mechanic for many years following service, he did not provide any explanation as to why this meant that the Veteran's bilateral knee degenerative joint disease is not related to service.  In addition, the examiner did not address the Veteran's in-service complaints of knee pain, or his contentions that he began having knee pain during active duty service and that it had continued to the present.  As such, the examiner who provided the September 2011 opinion should be asked to again review the evidence of record and provide an opinion addressing these details with a thorough rationale for any findings.

Feet

For the Veteran's claims for service connection for a bilateral foot disability, a March 1991 service treatment record shows a history of "chilblains" on his feet.  In addition, service treatment records from March 1991 reflect complaints of bilateral toe numbness.  His separation Report of Medical History reflects that he checked that he had foot trouble, and his separation Report of Medical Examination shows that he had pain in both great toes. 

The Board remanded this case in April 2011, in order to provide the Veteran with a VA examination to determine whether he had a bilateral foot disability related to service. 

At his September 2011 VA examination, the Veteran reported that he began experiencing pain in both feet during the 1980s, due to all the running, walking and physical demands of service.  He also reported an incident in the military which was described as chilblains.  The examiner noted that this was documented in his service treatment records in May 1991when he presented with toe numbness and discomfort, and he was diagnosed with recovering Chilblains of both feet.  The Veteran reported some numbness in the toes and sensitivity to cold temperatures after the cold injury.

The examiner diagnosed bilateral pes planus with concomitant residual plantar fasciitis, both moderate in severity, and cold injury residuals from Chilblains or cold injury in the service, which was mild in severity since there were no neuropathic symptoms except for the numbness.  The examiner found that, considering the dryness and the skin quality, as well as the toenail quality, there was more than a 50 percent probability that the Chilblain incident in service was related and continues with the residuals of cold injury.  The examiner also opined that there was a greater than 50 percent probability that the Veteran's painful flat feet were developed and aggravated through military service.  The examiner added that, certainly if the Veteran was in service for 23 years, all of the residual pounding and the physical training would likely contribute to his current painful flatfoot deformity.

While this opinion is favorable, the Board finds that clarification is necessary in order to rely on the opinion.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

It appears that the first time the Veteran contended he had some in-service cold injuries to his feet was in this September 2011 examination; however, a description of a cold injury to the feet is not found in the record, and as it appears that the Veteran was stationed Fort Stewart in Georgia, further explanation is needed with regard to the circumstances of any cold injury to the feet.  The Board does not that the March 1991 service treatment record references a history of chilblains at a location that is illegible, but appears to be different from Fort Stewart.  As such, on remand, the Veteran should be requested to describe the circumstances of his claimed cold injury to his feet.  

In addition, the examiner opined that the Veteran's bilateral pes planus and plantar fasciitis is related to service; however, it appears that he based this opinion, at least in part, on his observation that the Veteran had served 23 years in the military.  The record does not reflect that this is the case.  The Veteran did serve in ACDUTRA from March 1977 to June 1977, and on active duty from November 1990 to November 1991.  As he has not contended, and the record does not reflect, that his bilateral pes planus and plantar fasciitis is from an injury, the relevant question is whether these disorders are a result of a disease process during ACDUTRA, or are due to or were aggravated by his active duty service.  Significantly, the Veteran has contended that he had bilateral foot pain that began in the 1980's, prior to his period of active duty.  As such, on remand, the examiner should be asked to provide an opinion as to whether his pes planus and plantar fasciitis are due to a disease during his period of ACDUTRA, or are due to preexisted his period of active duty and were aggravated thereby.

Head injury residuals, to include headaches

The Veteran contends that he suffered a head injury in service, and that he now has residuals of that injury.

Service treatment records include one individual sick slip from August 1987 that notes that the Veteran bumped his head on a hatch and had a sore neck.  He was taking Advil and was given quarters for the remainder of the day.  Reports of Medical History dated in December 1987, March 1991, August 1995, and July 1998 reflects the Veteran's ongoing denial that he had a head injury or frequent or severe headaches.

The Veteran was afforded a VA traumatic brain injury examination in April 2012.  The examiner found that the Veteran had mild difficulties with memory loss, attention, concentration, and executive functions.  He opined that the "mild traumatic injury is at least as likely as not (less than 50/50 probability) caused by a result of bumped head on hatch on August 25, 1987." (emphasis added).  The examiner then opined that there were no residual from this injury.  

The Board finds that this opinion is unclear and requires clarification.  Barr.  The examiner was inconsistent in his opinion as to whether the Veteran's mild traumatic injury was caused by his in-service bump on the head, finding that it was at least as likely related, but noting in parentheses that this was a less than 50/50 probability.  In addition, the examiner noted that the Veteran had some mild difficulties with cognitive functioning, he also opined that the Veteran did not have any residuals from his in-service head injury.  It is unclear from his opinion why he had mild cognitive deficiencies, if it is not a result of his head injury.  As such, on remand, the examiner should be asked to provide a clarification to his opinion.

Hypertension with hypokalemia

The Veteran has contended that he has hypertension that began during service.  He reported that he was diagnosed with hypertension in the late 1970's or the early 1980's.

Reports of Medical Examination and History show that the Veteran denied high or low blood pressure and that he was found to have normal blood pressure in 1980, April 1984, and December 1987.  Service treatment records in March 1991 show that he was diagnosed with hypertension, and that he had run out of medication.  His March 1991 Report of Medical History shows that the Veteran reported that he had high blood pressure.  Records since that time show that he was on medication, and that his hypertension was well controlled.

The Veteran was on active duty from November 1990 to April 1991.  The Board finds that the Veteran should be provided with a VA examination to determine the likelihood that his hypertension began while on active duty or within one year of his active duty service.  38 C.F.R. § 3.307, 3.309.

Lumbar Spine

The Veteran contends that he has a back disability that is related to active duty.  

A March 1977 service treatment record shows he had right hip pain for two weeks, located to the right of the low back and side. Physical examination was normal. The impression was strain.  April 1980, April 1984, December 1987, and March 1991 clinical evaluations were totally normal.  In a March 1991 report of medical history, the Veteran stated that he had a history of back pain. 

At his August 1995 over 40 medical examination, the clinical evaluation of the spine and the musculoskeletal system was negative.  It was recommended that the Veteran lose weight.  On his medical history, he reported no recurrent back pain.  In July 1998, a clinical evaluation showed that the Veteran's spine was normal.  On his medical history, the Veteran said he did not have recurrent back pain or injury.  However, another July 1998 service treatment record shows the Veteran had a profile for "arthritis lower back."  He was to perform no physical exercise except at his own pace. The Veteran was separating due to his left wrist condition anyway.

A VA record from February 2006 shows the Veteran said his work required a lot of climbing, bending forward and he had developed back pain on and off.  The assessment was chronic low back pain; an X-ray showed moderate degenerative disc disease.  The Veteran entered a VA domiciliary program in September 2007 for his lumbar and right lower extremity radiculopathy.  X-rays showed a moderate degenerative disc at L1-2.  He also had stenosis of the foramen. 

The Board remanded this issue in April 2011, in order to provide the Veteran with a VA examination to determine whether his back disorder was related to active duty.

The Veteran was provided with a VA examination in September 2011.  The examiner opined that, after review of all available medical records history and physical exam it was at least as likely as not that the Veteran's degenerative spine and disc disease was a result of an injury that occurred during active duty in 1977.  The examiner noted that, in reviewing radiology studies, it was found that he had some ligament calcification with differential of chipped fracture that was old, and that he had a loss of disc space at T12-11 and L1-2.  He opined that this could have occurred during active duty, and having previous trauma could accelerate the degenerative spine and disc disease.  

The Board finds that clarification is necessary for this opinion, for the following reasons.  First, the examiner did not specify which imaging studies reflected these results, and noted during the examination that imaging studies of the thoracolumbar spine had not been performed and that results were not available.  On remand, the examiner should be asked to identify the imaging studies on which he based his opinion.  

In addition, with regard to the appropriate standard of proof, the examiner opined that the Veteran's back disability is at least as likely as not related to service.  However, he also opined that the Veteran had a previous fracture that "could have occurred in service."  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, 1 Vet. App. at 49.  This standard requires that the evidence is at least in relative equipoise, which is considered more than a mere possibility.  As such, the examiner should be asked to clarify this internal inconsistency in his decision.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request that he provide a description of the circumstances of his in-service cold injury to his feet, including dates and location.

2.  Ask the examiner who provided the September 2011 VA joints examination to review the claims file to determine the etiology of the Veteran's bilateral degenerative joint disease of the knees. If examination is necessary to provide such opinion, schedule the Veteran for an examination with this examiner or another appropriate examiner, and provide him with appropriate notification.

The examiner must review the record of evidence; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee degenerative joint disease was caused by or is etiologically related to any incident of active duty.  In so opining, the examiner should address the Veteran's in-service complaints of knee pain, and his contentions that he began having knee pain during active duty service and that it had continued to the present.  The examiner should note that the Veteran's Reports of Medical History in August 1995 and July 1998 reflect his reports that he did not have a knee disability. 

The examiner must provide reasons for each opinion, and explain the rationale provided in the September 2011 VA examination-that is, why his work as a mechanic after service is the cause of his current bilateral degenerative joint disease of the knees.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Ask the examiner who provided the September 2011 VA feet examination to review the claims file to determine the etiology of his bilateral pes planus and plantar fasciitis.  If examination is necessary to provide such opinion, schedule the Veteran for an examination with this examiner or another appropriate examiner, and provide him with appropriate notification.

The examiner should note that the Veteran's claims file was reviewed; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether:

(a) it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus and plantar fasciitis is due to a disease incurred during his period of ACDUTRA from March 1977 to June 1977; or 

(b) there is clear and unmistakable evidence that the Veteran's bilateral pes planus and plantar fasciitis pre-existed his period of active duty from November 1990 to April 1991;  

(c) there is clear and unmistakable evidence that the Veteran's bilateral pes planus and plantar fasciitis were not aggravated beyond natural progression during his period of active duty from November 1990 to April 1991; 

(d) it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus and plantar fasciitis was incurred in or is etiologically related to his period of active duty from November 1990 to April 1991.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Ask the examiner who provided the April 2012 VA TBI and headaches examination to review the claims file to clarify whether he had a head injury due to service, and whether  the Veteran had a mild traumatic injury due to his bump on the head in service (please note the inconsistency in his last opinion).  In addition, the examiner should opine as to the etiology of the Veteran's mild cognitive impairment noted on his April 2012 examination.  If examination is necessary to provide such opinion, schedule the Veteran for an examination with this examiner or another appropriate examiner, and provide him with appropriate notification.

The examiner should note that the Veteran's claims file was reviewed; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether:

(a) it is at least as likely as not (50 percent probability or more) that the Veteran's had a traumatic brain injury as a result of the bump on his head in service; and

(b) if so, it is at least as likely as not (50 percent probability or more) that the Veteran has cognitive impairments (mild difficulties with memory loss, attention, concentration, and executive functions) as a result of this traumatic brain injury.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.
 
The examiner should note that the Veteran's claims file was reviewed; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began during his period of active duty from November 1990 to April 1991.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  Ask the examiner who provided the September 2011 VA spine examination to review the claims file to provide clarification to his opinion.  If an examination is necessary, schedule the Veteran for such, and include notification in the claims file.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability was caused by or is etiologically related to any incident of active duty.  In so doing, the examiner should identify any imagine studies relied upon.  In the September 2011 examination report, the specific imagine study was not identified, and it was noted that imaging studies of the thoracolumbar spine had not been performed and that results were not available.  Please clarify.  In addition, the examiner should provide an opinion using the correct standard of proof throughout (at least as likely as not).  In the September 2011 examination report, the opinion was that the Veteran's back disability was at least as likely as not related to service; however, it also stated that the Veteran had a previous fracture that "could have occurred in service."  Please clarify.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


